Citation Nr: 0114219	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  98-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a postoperative arthroplasty of the right knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, an increased 
disability rating for the veteran's right knee disability was 
denied. 

The issue on appeal was previously the subject of a February 
2000 Board decision.  However, the Board decision on this 
issue was vacated and remanded to the Board by means of a 
September 2000 Order of the United States Court of Appeals 
for Veterans Claims (Court), pursuant to a September 2000 
Joint Motion for an Order Vacating and Remanding in Part, and 
for a Suspension of Further Proceedings (Joint Motion).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
Id. at § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A). 

As set forth in the September 2000 Joint Motion along with 
its accompanying Order, the case was remanded by the Court 
for consideration of whether a separate, additional 
disability rating is appropriate under Diagnostic Code 5257 
based on laxity.  The VA General Counsel has concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 
23-97, July 1, 1997.  See also, VAOPGCPREC 09-98, August 14, 
1998.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  In ascertaining the current level of severity of the 
veteran's current right knee disability, the Board notes that 
the most recent medical evidence of record is a VA 
examination report dated in April 1998.  In light of the time 
that has passed since the most recent examination, the remand 
directive of the Court, and the duty to assist provisions of 
the VCAA, the Board is of the opinion that a new VA 
examination would be probative.  

Based on the discussion above, the case is REMANDED to the RO 
for the following development: 

1.  The RO should obtain the names and 
addresses of all health care providers 
that have treated the veteran for his 
right knee disability since April 1998.  
After securing the necessary release[s], 
the RO should obtain these records.  The 
RO should document its efforts to obtain 
the requested information.  If any 
requested evidence is not available, the 
RO should notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000. 

2.  Thereafter, the RO should schedule 
the veteran for a VA examination with an 
appropriate VA physician to determine the 
current severity of his service-connected 
right knee disability.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
requests above, must be available to the 
examiner for review in conjunction with 
the examination.  Prior to the scheduling 
of the examination, the RO should apprise 
the veteran of the consequences of a 
failure to report for the VA examination, 
pursuant to 38 C.F.R. § 3.655.  All 
communications with the veteran must be 
documented.
Any indicated tests or studies should be 
accomplished.  The examination and 
accompanying examination report should 
include the following:  

a.  Complete active and passive 
range of motion studies (with normal 
ranges reported) for the right knee.  
Any further restriction due to pain 
should also be reported, if 
possible, in terms of additional 
loss of motion.  

b.  A determination as to whether 
the veteran has lateral instability 
or subluxation of the right knee, 
and, if so, the examiner should 
determine whether it would be 
characterized as slight, moderate, 
or severe.  

c.  A determination as to whether 
the veteran's right knee exhibits 
weakened movement, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc.  The examiner should 
equate these problems to additional 
loss in range of motion (beyond that 
which is demonstrated clinically).  
If these determinations cannot be 
made, or cannot be expressed in 
terms of the degree of additional 
loss of range of motion, the 
examiner should so indicate. 

d.  Specify the extent, if any, to 
which pain, evidenced by the 
physical behavior of the veteran 
results in functional loss and 
whether there is adequate pathology 
to support the level of each of the 
veteran's subjective complaints.  

e.  Include an opinion regarding the 
degree of reduction in the veteran's 
ability to work, based solely on 
impairment due to the service-
connected right knee disorders.  

f.  A determination as to whether 
the veteran's right knee disability, 
or treatment thereof, has resulted 
in superficial scarring that is 
tender or painful on objective 
examination or that is poorly 
nourished with repeated ulceration. 

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Following completion of the 
foregoing, the RO should review the 
evidence, specifically considering 
General Counsel opinions VAOPGCPREC 23-97 
and 9-98 regarding multiple ratings.  
Then, the RO should readjudicate the 
issue on appeal.  If the veteran's claim 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them the opportunity 
to respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is hereby informed that if he has additional 
pertinent evidence, he should submit that evidence to the RO.  

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claims.  See 38 C.F.R. § 3.655 (a) and (b).  (When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




